THE COURT.
We find from a review of the record that the evidence in this case sufficiently supports the verdict; that even if the evidence warranted and would have supported a charge of burglary upon the theory that the defendant was an accessory thereto, nevertheless it also shows that the de*763fendant subsequently received the fruits of the burglary from the actual perpetrator thereof knowing them to be stolen; that as a consequence he was guilty of receiving stolen goods; that therefore he cannot be heard to complain that the people elected to charge him with the latter offense rather than with the former. We further find that the testimony of the admitted accomplice of the defendant in the commission of the crime charged was amply corroborated by other and independent evidence, and that there was no error in the charge of the court or in its refusal to give certain instructions requested upon behalf of the defendant.
Upon these grounds the judgment and order appealed from are affirmed.